ORDER

PER CURIAM.
Appellant, Stanley J. Sprenger (“husband”), appeals the judgment of the Circuit Court of Franklin County dissolving his marriage to respondent, Yvonne E. Sprenger (“wife”), insofar as it divided the parties’ marital property, and ordered husband to pay wife’s attorney’s fees. Husband also appeals the judgment of the Circuit Court of Franklin County ordering him to pay wife’s attorney’s fees on appeal. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial evidence, is not against the weight of the evidence and does not erroneously declare or apply the law. As we further find no jurisprudential purpose would be served by an extended opinion, we affirm the judgment pursuant to Rule 84.16(b). A memorandum explaining the reasons for our decision is provided solely for the use of the parties involved.